UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-19599 WORLD ACCEPTANCE CORPORATION (Exact name of registrant as specified in its charter) South Carolina (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 108 Frederick Street Greenville, South Carolina (Address of principal executive offices) (Zip Code) (864) 298-9800 (Registrant's telephone number, including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of Each Class Name of Each Exchange on Which Registered Common Stock, no par value The NASDAQ Stock Market LLC (NASDAQ Global Select Market) SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or Section 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer x Non-accelerated filero Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The aggregate market value of voting stock held by non-affiliates of the registrant as of September 30, 2011, computed by reference to the closing sale price on such date, was $676,195,083.(For purposes of calculating this amount only, all directors and executive officers are treated as affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes.)As of May 29, 2012,13,965,779 shares of the registrant’s Common Stock, no par value, were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant's definitive Proxy Statement pertaining to the 2010 Annual Meeting of Shareholders ("the Proxy Statement") and filed pursuant to Regulation 14A are incorporated herein by reference into Part III hereof. WORLD ACCEPTANCE CORPORATION Form 10-K Report Table of Contents Item No. Page PART I 1. Business 3 1A. Risk Factors 14 1B. Unresolved Staff Comments 19 2. Properties 19 3. Legal Proceedings 19 4. Mine Safety Disclosures 20 PART II 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 6. Selected Financial Data 22 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 7A. Quantitative and Qualitative Disclosures About Market Risk 33 8. Financial Statements and Supplementary Data 34 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 68 9A. Controls and Procedures 68 9B. Other Information 69 PART III Directors, Executive Officers and Corporate Governance 69 Executive Compensation 69 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 69 Certain Relationships and Related Transactions, and Director Independence 69 Principal Accountant Fees and Services 69 PART IV Exhibits and Financial Statement Schedules 70 2 Table of Contents Introduction World Acceptance Corporation, a South Carolina corporation, operates a small-loan consumer finance business in twelve states and Mexico.As used herein, the "Company,” “we,” “our,” “us,” or similar formulations include World Acceptance Corporation and each of its subsidiaries, except that when used with reference to the Common Stock or other securities described herein and in describing the positions held by management or agreements of the Company, it includes only World Acceptance Corporation.All references in this report to “fiscal 2013” are to the Company’s fiscal year that will end on March 31, 2013, all references in this report to "fiscal 2012" are to the Company's fiscal year ended March 31, 2012, all references to “fiscal 2011” are to the Company’s fiscal year ending March 31, 2011 and all references to “fiscal 2010” are to the Company’s fiscal year ending March 31, 2010. The Company maintains an Internet website, “www.worldacceptance.com,” where interested persons will be able to access free of charge, among other information, the Company’s annual reports on Form 10-K, its quarterly reports on Form 10-Q, and its current reports on Form 8-K, as well as amendments to these filings, via a link to a third party website.These documents are available for access as soon as reasonably practicable after we electronically file these documents with the Securities and Exchange Commission (“SEC”).The Company files these reports with the SEC via the SEC’s EDGAR filing system, and such reports also may be accessed via the SEC’s EDGAR database at www.sec.gov.The Company will also provide either electronic or paper copies free of charge upon written request to P.O. Box 6429, Greenville, SC 29606-6429.Information included on or linked to our website is not incorporated by reference into this annual report. PART I. Item 1. Description of Business General.The Company is engaged in the small-loan consumer finance business, offering short-term small loans, medium-term larger loans, related credit insurance and ancillary products and services to individuals.The Company generally offers standardized installment loans of between $300 and $4,000 through 1,137 offices in South Carolina, Georgia, Texas, Oklahoma, Louisiana, Tennessee, Illinois, Missouri, New Mexico, Kentucky, Alabama, Wisconsin, and Mexico as of March 31, 2012.The Company generally serves individuals with limited access to consumer credit from banks, credit unions, other consumer finance businesses and credit card lenders.In the U.S. offices, the Company also offers income tax return preparation services to its customers and others. Small-loan consumer finance companies operate in a highly structured regulatory environment.Consumer loan offices are individually licensed under state laws, which, in many states, establish allowable interest rates, fees and other charges on small loans made to consumers and maximum principal amounts and maturities of these loans.The Company believes that virtually all participants in the small-loan consumer finance industry charge at or close to the maximum rates permitted under applicable state laws in those states with interest rate limitations. The small-loan consumer finance industry is a highly fragmented segment of the consumer lending industry.Small-loan consumer finance companies generally make loans to individuals of up to $1,500 with maturities of one year or less.These companies approve loans on the basis of the personal creditworthiness of their customers and maintain close contact with borrowers to encourage the repayment or when appropriate to meet the borrower’s needs, the refinancing of loans.By contrast, commercial banks, credit unions and other consumer finance businesses typically make loans of more than $5,000 with maturities of more than one year.Those financial institutions generally approve consumer loans on the security of qualifying personal property pledged as collateral or impose more stringent credit requirements than those of small-loan consumer finance companies.As a result of their higher credit standards and specific collateral requirements, commercial banks, savings and loans and other consumer finance businesses typically charge lower interest rates and fees and experience lower delinquency and charge-off rates than do small-loan consumer finance companies.Small-loan consumer finance companies generally charge higher interest rates and fees to compensate for the greater credit risk of delinquencies and charge-offs and increased loan administration and collection costs. Expansion.During fiscal 2012, the Company opened 69 new offices.Two offices were purchased and one office was merged into existing offices due to its inability to grow to profitable levels.In fiscal 2013, the Company plans to open or acquire at least 50 new offices in the United States by increasing the number of offices in its existing market areas or commencing operations in new states where it believes demographic profiles and state regulations are attractive.In addition, the Company plans to open approximately 15 new offices in Mexico in fiscal 2013.The Company's ability to continue existing operations and expand its operations in existing or new states is dependent upon, among other things, laws and regulations that permit the Company to operate its business profitably and its ability to obtain necessary regulatory approvals and licenses; however, there can be no assurance that such laws and regulations will not change in ways that adversely affect the Company or that the Company will be able to obtain any such approvals or consents.See Part 1, Item 1A, “Risk Factors” for a further discussion of risks to our business and plans for expansion. 3 Table of Contents The Company's expansion is also dependent upon its ability to identify attractive locations for new offices and to hire suitable personnel to staff, manage and supervise new offices.In evaluating a particular community, the Company examines several factors, including the demographic profile of the community, the existence of an established small-loan consumer finance market and the availability of suitable personnel to staff, manage and supervise the new offices.The Company generally locates new offices in communities already served by at least one other small-loan consumer finance company. As already noted, the small-loan consumer finance industry is highly fragmented in the twelve states in which the Company currently operates.The Company believes that its competitors in these markets are principally independent operators with generally less than 100 offices.The Company also believes that attractive opportunities to acquire offices from competitors in its existing markets and to acquire offices in communities not currently served by the Company will become available as conditions in the local economies and the financial circumstances of the owners change. The following table sets forth the number of offices of the Company at the dates indicated: At March 31, State South Carolina 65 65 65 68 89 92 93 95 97 97 Georgia 52 74 76 74 96 97 Texas Oklahoma 45 47 51 58 62 70 80 82 82 82 Louisiana 20 20 20 24 28 34 38 38 40 44 Tennessee 45 51 55 61 72 80 92 95 Illinois 28 30 33 37 40 58 61 64 68 75 Missouri 22 26 36 38 44 49 57 62 66 72 New Mexico 16 19 20 22 27 32 37 39 44 44 Kentucky 30 30 36 41 45 52 58 61 66 70 Alabama 5 14 21 26 31 35 42 44 51 62 Colorado (1) - - 2 - Wisconsin (2) - 5 14 Mexico (3) - - - 3 15 35 63 80 95 Total The Company commenced operations in Colorado in August 2004 and ceased operations in April 2005. The Company commenced operations in Wisconsin in December 2010. The Company commenced operations in Mexico in September 2005. Loan and Other Products.In each state in which it operates and in Mexico, the Company offers consumer installment loans that are standardized by amount and maturity in an effort to reduce documentation and related processing costs.The Company's loans are consumer installment loans that are payable in fully amortizing monthly installments with terms generally of 4 to 36 months, and all loans are prepayable at any time without penalty.In fiscal 2012, the Company's average originated gross loan size and term were approximately $1,180 and 12 months, respectively.Several state laws regulate lending terms, including the maximum loan amounts and interest rates and the types and maximum amounts of fees and other costs that may be charged.As of March 31, 2012, the annual percentage rates on loans offered by the Company, which include interest, fees and other charges as calculated for the purposes of the requirements of the federal Truth in Lending Act, ranged from 24% to 204% depending on the loan size, maturity and the state in which the loan is made.In addition, in certain states, the Company, as agent for an unaffiliated insurance company, sells credit insurance in connection with its loan transactions.The commissions from the premiums for those insurance products may increase the Company’s overall returns on loan transactions originated in those states. 4 Table of Contents Specific allowable charges vary by state and, consistent with industry practice, the Company generally charges at or close to the maximum rates allowable under applicable state law in those states that limit loan rates.Statutes in Texas and Oklahoma allow for indexing the maximum loan amounts to the Consumer Price Index.The Company’s loan products are pre-computed loans in which the finance charge is a combination of origination or acquisition fees, account maintenance fees, monthly account handling fee and other charges permitted by the relevant state laws. As of March 31, 2012, annual percentage rates applicable to our gross loans receivable, as defined by the Truth in Lending Act were as follows: Low High US Mexico Total Percentage of total gross loans receivable 24
